Fourth Court of Appeals
                                San Antonio, Texas
                                      August 20, 2018

                                   No. 04-18-00309-CV

                      Leticia Garza GALVAN and Martie Garcia Vela,
                                       Appellants

                                             v.

                             Eloy VERA and Baldermar Garza,
                                      Appellees

                 From the 229th Judicial District Court, Starr County, Texas
                                Trial Court No. DC-18-186
                        Honorable Joel B. Johnson, Judge Presiding


                                      ORDER
        Appellants’ Emergency Opposed Motion for Expedited Oral Argument/Decision and
Motion for Order Expediting Schedule for New Election is GRANTED IN PART. The cause
will set for formal submission ON BRIEFS ONLY on August 29, 2018, before a panel consisting
of Chief Justice Sandee Bryan Marion, Justice Karen Angelini, and Justice Irene Rios.

      It is so ORDERED on August 20, 2018.
                                                  PER CURIAM




ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             CLERK OF COURT